                       Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

       60 East 42nd Street, Suite 4510                                           Telephone: (212) 317-1200
       New York, New York 10165                                                   Facsimile: (212) 317-1620
       _________

                                                     April 28, 2021
       VIA ECF
       Judge Ona T. Wang
       United States Magistrate Judge
       United States District Court              MEMO ENDORSED
       500 Pearl Street
       New York, NY 1007

               Re:             Calle Jara v. Manna 2nd Ave LLC et al
               CASE #:         1:18-cv-02871-OTW

       Your Honor:

               This office represents Plaintiff in this matter. We submit this letter to respectfully request an
       adjournment of the time to submit the supplemental pre-trial memorandum of law analyzing the
       executive exemption as it applies to chefs in this case. Dkt. No. 123.

               Plaintiff originally submitted a memorandum of law as to executive exemptions generally.
       The Court directed Plaintiff’s counsel to supplement the analysis as to executive chefs. The Court
       directed Plaintiff to submit the supplemental memorandum of law on April 30, 2021. Dkt. No.
       123. There has been no previous request to adjourn this submission. The Defendant consents to
       this request. The reason for the request is to spend additional time providing a comprehensive
       analysis of the issues in the executive exemption for the Court.

              Accordingly, Plaintiff respectfully requests until June 15, 2021 to submit the aforementioned
       supplemental memorandum of law. We would also respectfully request that Defendant’s time to
       respond would also be extended from May 21, 2021 to July 6, 2021.

               We thank the Court for the time and attention devoted to this matter.

Application DENIED. Plaintiff shall file his                 Respectfully submitted,
supplemental memorandum of law by May 28,
2021. Defendants' responsive brief is due June
18, 2021. The parties' three "bad dates" for trial           By: ____/s/ Clifford R. Tucker _____________
and updated proposed JPTO with revised                               Clifford R. Tucker, Esq.
stipulated facts are due today, April 30, 2021
pursuant to ECF 133 and the instructions given
at the April 21, 2021 conference.

SO ORDERED.


____________________
Ona T. Wang 4/30/21
U.S.M.J.
